UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1324



PHILLIP EDWARD BELL,

                                               Plaintiff - Appellant,

          versus


E. DAVIS INTERNATIONAL, INCORPORATED, d/b/a
Car-Freshner Corporation,

                                                Defendant - Appellee,


CAR-FRESHNER CORPORATION,

                       Defendant & Third Party Plaintiff - Appellee,

          versus


COUSIN CORPORATION OF AMERICA,

                                               Third Party Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-00-131-1-T)


Submitted:   August 29, 2002              Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Phillip Edward Bell, Appellant Pro Se. Susan Holdsclaw Boyles,
KILPATRICK STOCKTON, L.L.P., Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Phillip   Edward    Bell   appeals    the   district   court’s    order

granting   Defendants’   motion   for     summary   judgment   and   denying

various pending motions as moot in this copyright infringement

action.    We have reviewed the record and the district court’s

memorandum and opinion and find no reversible error.           Accordingly,

we affirm on the reasoning of the district court.           See Bell v. E.

Davis Int’l Inc., No. CA-00-131-1-T (W.D.N.C. filed Feb. 14, 2002

& entered Feb. 15, 2002; Mar. 9, 2002).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     AFFIRMED



                                    2